Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 1 of 13 PageID #: 496




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

  STEPHEN MELISE,                              :
           Plaintiff                           :
                                               :
  v.                                           :       C.A. No.: 1:17-cv-00490-MSM-PAS
                                               :
  COYNE-FAGUE, et al.                          :
           Defendants                          :

   PLAINTIFF’S REPLY TO DEFENDANTS’ OBJECTION TO PLAINTIFF’S MOTION
      TO COMPEL AND FOR SANCTIONS AND OBJECTION TO DEFENDANTS’
                    MOTION FOR A PROTECTIVE ORDER

  I.     INTRODCUTION

         Plaintiff urges this Court to deny Defendants’ Objection to Plaintiff’s Motion to Compel

  (ECF No. 65) and Defendants’ Motion for Protective Order (ECF No. 66) and instead to grant

  Plaintiff’s Motion to Compel (ECF No. 64) and order Defendants to produce the Triage Meeting

  Minutes, subject only to limited redactions for personally identifiable information. Plaintiff

  submits that he is entitled to such relief because Defendants’ arguments in both their objection

  and motion are identical, frivolous, and without substantial justification. Defendants fail to

  address Plaintiff’s true request for “de-identified” records and ask this Court to adopt a baseless

  and novel privilege to justify their refusal to produce relevant and discoverable documents. As

  such, Plaintiff’s Motion should be granted to compel production of the requested documents and

  sanction Defendants for making substantially unjustified objections.

  II.    ARGUMENT

         A. Defendants’ Baseless Claim that Plaintiff is Requesting Unredacted Medical
            Records Contradicts Plaintiff’s Clear Request for “De-Identified” Records and
            Their Refusal to Comply is Unjustified Under HIPAA.

         The primary response of Defendants to Plaintiff’s Motion to Compel has been to make

  their own Motion for a Protective Order based on protections under HIPAA and a false assertion


                                             Page 1 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 2 of 13 PageID #: 497




  that Plaintiff is requesting unredacted medical records in the form of Triage Meetings Minutes.

  This is a blatant strawman argument made in bad faith. Plaintiff has made explicit and clear

  repeatedly to Defendants, including in a conference with the Defendants and this Court, directly

  to Defendants in attempting to avoid this motion to compel, and in the memorandum

  accompanying that motion 1, that what he is seeking is production of the “de-identified” Triage

  Meeting Minutes through the redaction of personal identifying information in compliance with

  HIPAA. The Privacy Rule, as the regulations implementing HIPAA are called, expressly

  exempts from the application of the disclosure requirements any “de-identified” health

  information. 45 C.F.R. § 164.502 (“The requirements of this subpart do not apply to information

  that has been de-identified in accordance with the applicable requirements of § 164.514”).

  Plaintiff has been clear, consistent, and forceful in explaining that he wants the records in

  question supplied pursuant to this “de-identification” process, not unredacted records.

  Defendants however refuse to provide records limited to these redactions and instead ask this

  Court to enter an order protecting the records from any further disclosure based on the privacy

  concerns of individuals’ confidential healthcare information.

          Defendants attempt to misconstrue Plaintiff’s request as asking for completely unredacted

  records is either shockingly incompetent or simply an outright and willful lie. Plaintiff can only

  assume that Defendants are attempting to obfuscate their bad-faith refusal to engage in the

  discovery process by invoking non-applicable healthcare confidentiality rules. In doing so they

  have made up a straw-man request to argue against rather than address Plaintiff’s true and clearly

  valid request that must be complied with under the applicable statutes, regulations, and caselaw,


          1
             For example, Plaintiff explicitly moved this Court in the conclusion to his memorandum of law
  accompanying his Motion to Compel to “order Defendants to produce the Triage Meeting Minutes, subject only to
  limited redactions for personally identifiable information.” Plaintiff’s Memorandum in Support of his Motion to
  Compel and Request for Sanctions (ECF No. 64-1) (emphasis added).

                                                  Page 2 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 3 of 13 PageID #: 498




  as outlined in great detail to Defendants in Plaintiff’s Memorandum in Support of his Motion to

  Compel and Request for Sanctions (Plaintiff’s Memo) (ECF No. 64-1). See Plaintiff’s Memo at

  13-15; see e.g. Nw. Mem'l Hosp. v. Ashcroft, 362 F.3d 923, 933 (7th Cir. 2004) (“In passing

  HIPPA, Congress recognized a privacy interest only in ‘individually identifiable medical

  records’ and not redacted medical records, and HIPPA preempts state law in this regard. The ‘de-

  identification’ (redaction) of all identifying information from the medical records and the

  extensive protective order in place also eliminates any privacy interest in the records.”).

  Ignoring this clear law, the actual request made, and this Court’s prior ruling on essentially the

  same issue, to prevent disclosure of the requested documents, Defendants have engaged in bad-

  faith and dilatory tactics and have wasted copious amounts of Plaintiff’s time, Plaintiff’s

  counsel’s time, and this Court’s time.

         Defendants’ failure to make a relevant and meritorious argument is further evidenced by

  the fact that Defendants have apparently entirely abandoned the argument made to this Court

  during our telephone conference on May 11, 2020, when Defendants claimed that they could not

  produce the “de-identified” records because two of the inmates referenced in the redacted

  portions of the records had “unique” medical conditions that could allow Plaintiff to identify the

  individuals. No mention is now made about whether the records could or could not be “de-

  identified.” Instead, Defendants simply claim that they cannot release the records at all because

  they contain confidential healthcare information. Plaintiff can only assume that, by abandoning

  that claim made to this Court, Defendants realized that the claim had no basis in fact, thus

  proving that Defendants never had a legitimate reason for refusing to produce the “de-identified”

  records without the need for Court intervention.




                                            Page 3 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 4 of 13 PageID #: 499




         B. Defendants Again Cite to The Rhode Island Confidentiality Act, Which is Still,
            as this Court, the Rhode Island Supreme Court, and Plaintiff Have All Made
            Clear, Inapplicable.

         Defendants continue to attempt to invoke state law that is inapplicable under black-letter

  federal law, this Court’s own ruling in this case on Plaintiff’s last motion to compel, and has, in

  the interpretation Defendants pressed, been ruled unconstitutional by the Rhode Island Supreme

  Court repeatedly. As Defendants know, it is blackletter law and a basic tenant of Federal court

  practice that “[f]ederal common law governs claims of privilege in United States courts where

  jurisdiction is based on a federal question.” Marcum v. Scioto Cty., Ohio, No. 1:10-CV-790,

  2012 WL 2018523, at *4 (S.D. Ohio June 5, 2012) (citing Fed.R.Evid. 501; Hancock v. Dodson,

  958 F.2d 1367, 1372–73 (6th Cir. 1992)). “Federal courts are not permitted to apply state

  privilege law, regardless of the importance of implicated policy concerns; rather, they are

  obligated to apply federal privilege law.” Id.

         Defendants clearly do acknowledge this legal reality because they have attempted to

  make a baseless request for this Court to make an exception to the rule and adopt a nonexistent

  privilege, which, as explained below, should be rejected.

         C. This Court Should Reject Defendants’ Request that this Court to Fashion a
            Novel Privilege for Security Staff to Shield Conversations Wherein They Reject
            Medical Orders From Medical Staff, Generally an Illegal Action, From Scrutiny
            Based On A Chilling Perversion of the Peer-Review Privilege, which Defendants
            Have Already Waived.

         Beyond the simple misapplication of the R.I. Confidentiality Act, Defendants are

  additionally asking this Court to adopt “as a matter of comity” an entirely novel privilege that

  has no basis in law or fact, which this Court should reject. Initially, Defendants appear to frame

  their request as merely an application of the privilege created by the Rhode Island

  Confidentiality Act.   However, a closer reading of Defendants’ argument reveals that the



                                             Page 4 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 5 of 13 PageID #: 500




  privileged communication Defendants are seeking to enforce is that between medical providers

  and correctional officers, not between medical professionals and patients or even medical

  professionals and other medical professionals. No such privilege exists and if it did, then

  Defendants have already waived such privilege by releasing even the redacted Triage Meeting

  Minutes.

         Defendants cite to this Court’s decision in Wadensten v. S. Cty. Hosp., wherein the peer-

  review privilege was adopted in a case where “[t]wenty out of the twenty-two counts arise under

  Rhode Island common law alleging tort claims such as negligence and lack of informed consent”

  and two counts under the Federal Emergency Medical Treatment and Active Labor Act

  (“EMTALA”). No. CV 04-326S, 2005 WL 8174560, at *1 (D.R.I. June 30, 2005) (Almond, MJ).

  In applying the test laid out in In re Hampers, 651 F.2d 19, 22-23 (1st Cir. 1981), this Court

  rightly held that the case was “dominated by Rhode Island common law tort claims” and applied

  the Rhode Island recognized peer-review privilege. Waldensten, 2005 WL 8174560 at *2. That

  case is inapplicable and Defendants’ argument unavailing and disingenuous here for three

  distinct and compelling reasons. First, this case is quite simply and obviously not dominated by

  state law tort claims. While there is a state law tort claim at issue, Federal questions around

  constitutional rights, § 1983, and the ADA are dominant in this case.

         Second, this novel privilege does not exist in Rhode Island State Law, would be rejected

  by Rhode Island Courts if asserted there, and has no business in a Federal Court. As an initial

  matter, Defendants appear to conflate confidentiality with privilege, arguing that information

  made confidential by statute is tantamount to a privilege that protects information from

  disclosure even in the judicial discovery process. See e.g. Branzburg v. Hayes, 408 U.S. 665,

  682, (1972) (“‘In general, then, the mere fact that a communication was made in express



                                            Page 5 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 6 of 13 PageID #: 501




  confidence, or in the implied confidence of a confidential relation, does not create a privilege.’ ‘.

  . . No pledge of privacy nor oath of secrecy can avail against demand for the truth in a court of

  justice.’ 8 J. Wigmore, Evidence s 2286 (McNaughton rev. 1961).”). Indeed, the distinction

  between attorney-client privilege, and the attorney’s duty of confidentiality are basic legal

  tenants that every lawyer is expected to recognize. Although the Rhode Island Supreme Court

  recognized that the R.I. General Assembly attempted to create a privilege in enacting the R.I.

  Confidentiality Act, it clearly and repeatedly held that no such privilege would be recognized in

  R.I. State Courts when records were relevant to the proceedings, particularly where those records

  were de-identified.

         The Rhode Island Supreme Court declared, “The Confidentiality of Health Care

  Information Act is not a shield behind which a medical provider may hide to avoid liability for

  medical negligence or for any other purpose.” Pastore v. Samson, 900 A.2d 1067, 1078 (R.I.

  2006) (citing In re Grand Jury Investigation, 441 A.2d 525, 528 (R.I.1982)). “This Court has

  declared that privileges do not aid the quest for truth, the core function of the adversary process,

  … and, therefore, privileges should narrowly be construed.” Id. (citing State v. Almonte, 644

  A.2d 295 (R.I.1994) and University of Pennsylvania v. Equal Employment Opportunity

  Commission, 493 U.S. 182, 189 (1990) (“We are especially reluctant to recognize a privilege in

  an area where it appears that Congress has considered the relevant competing concerns but has

  not provided the privilege itself.”)). Thus, under Rhode Island law, there is no privilege to de-

  identified confidential healthcare information in judicial proceedings, the information is required

  to go through the same relevancy analysis as any other documentary discovery, which can




                                             Page 6 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 7 of 13 PageID #: 502




  include marking documents as confidential to limit their use and exposure throughout litigation

  proceedings. 2

          Yet Defendants go a step further in asking this Court to adopt an amalgamated perversion

  of the peer-review privilege and an unconstitutional reading of an inapplicable confidentially

  statute to create a new state-law privilege—for communications between medical personnel and

  correctional officers—which does not exist, in the name of comity. A warden or other security

  officer, speaking with medical providers is well outside of the Rhode Island peer-review privilege,

  which is, as noted repeatedly by Plaintiff, “to be strictly construed.” Pastore, 900 A.2d at 1078

  (citing Moretti v. Lowe, 592 A.2d 855, 857 (R.I. 1991). The Rhode Island Supreme Court went on to

  explain that “[n]ot only are the statutes at issue in this case [creating the peer-review privilege] in

  derogation of the common law, but also they create a limitation on discovery that often is viewed

  skeptically in the law. Privileges, by their nature, ‘shut out the light’ on ‘the ascertainment of the

  truth.’” Id. (quoting Almonte, 644 A.2d at 298).

          Indeed, even on the face of the statute the reach by Defendants is absurd, the peer-review

  privilege only applies in the case where a peer-review board, as defined by statute, is involved.

  R.I. Gen. Laws. § 5–37–1(11)(i) defines the function of a peer-review board as follows:

                   to evaluate and improve the quality of health care rendered by
                   providers of health care service or to determine that health care
                   services rendered were professionally indicated or were performed
                   in compliance with the applicable standard of care or that the cost
                   of health care rendered was considered reasonable by the providers
                   of professional health care services in the area.

  Pastore, 900 A.2d at 1079 (emphasis added by Court). In this case, Plaintiff has requested

  records involving conversations wherein medical providers are attempting to get security


  2
    Defendants argument that the RICHI imposes a higher burden on Plaintiffs for obtaining the requested documents,
  that he must show that “the need for the information clearly outweighs the privacy interest of the individual,” is
  blatantly wrong. As Plaintiff has repeatedly demonstrated, there is no privacy interest at issue where the records
  have been de-identified.

                                                   Page 7 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 8 of 13 PageID #: 503




  officials to agree to carry out medical decisions that have already been made rather than

  continuing to reject those medical orders on security grounds without working to modifying

  them. The conduct of the security officials in this case is not only generally illegal under the 8th

  Amendment and the ADA, it is clearly not engaged in the process of evaluating and improving

  the quality of health care rendered or determining that care rendered was performed in

  compliance with the applicable standard of care. The purpose of these triage meetings is at best

  to reconcile medical and security needs, something well outside the strictly construed language

  of the statue above.

         The narrowness with which the Rhode Island Supreme Court construes that privilege is

  further guidance here. In Pastore the Court rejected an assertion of the privilege in the context

  of a hospital review committee because:

                 [t]he hospital fails to point us to the portion of the transcript that
                 discusses Dr. Samson’s possible deviation from an appropriate
                 standard of medical care. Instead, the hospital’s argument related
                 to the transcript is that if a committee meeting pertains in any way
                 to whether a doctor should be credentialed, the meeting constitutes
                 a proceeding before a peer-review board because it implicates
                 health and safety, and thus the transcript of that meeting should be
                 found to be privileged. In light of our strict construction of the
                 statutes creating the peer-review privilege, we are reluctant to
                 employ such a broad reading of the definition of a peer-review
                 board.

  900 A.2d at 1080. That this was outside the scope should make it abundantly clear that the

  Defendants attempted stretch of the privilege into a novel privilege involving security officials

  conferring with medical professionals about their orders is not only a bridge too far, it is not even

  on the horizon. Thus, this Court should reject the adoption of a novel privilege because the State

  of Rhode Island has not and would not adopt such a privilege so no comity concerns are at issue.

         Third, basic public policy and justice concerns suggest that such a privilege would be

  abused to prevent the duty of this Court to seek justice on the merits for no articulated or

                                             Page 8 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 9 of 13 PageID #: 504




  imaginable benefit. Defendants argue that “this Court has already recognized that RICHI also

  ‘encourage[s] ‘open discussions and candid self-analysis’ in the medical community and

  necessarily implicates confidentiality as an element of the process[,]” and the Triage Meeting

  Minutes implicate the same expectation of confidentiality. Defendants’ Memorandum of Law in

  Support of RIDOC’s Motion for a Protective Order (quoting Wadensten, 2005 WL 8174560, at

  *2-3). However, this Court was clearly and exclusively referring to the peer-review privilege,

  which “ha[d] been in existence for over twenty years and is well known in the medical

  community.”         Wadensten, 2005 WL 8174560, at *2.       No such privilege has ever been

  contemplated by medical providers advocating for their patients to security personnel and there

  could not possibly be any chilling effect on such conversations in a case that is intended to

  support those medical providers in their mission of obtaining better medical care in a security

  context. Furthermore, Defendants’ claim that the disclosure of such records would have a

  chilling effect on the information provided to medical providers from inmates is particularly

  baffling where, as here, any personally identifiable information would be redacted, and no harm

  or breach of privacy would befall any individual inmate.

          Finally, even if the Court were to adopt such a preposterous never-before-seen privilege,

  the asserted privilege has already been waived and is therefore moot. Defendants have waived

  the privilege by providing the documents at issue. The only issue at hand here is whether they

  are permitted to redact larger sections than allowed by the “de-identification” process required

  by HIPAA and the Rhode Island Confidentiality Act, which Plaintiff has demonstrated they

  cannot. This privilege argument is an audacious but baseless last-ditch attempt to further stymie

  legitimate discovery and this Court should reject it out of hand for the groundless and arrogant

  claim that it is.



                                            Page 9 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 10 of 13 PageID #: 505




         D. Sanctions Are Appropriate.

         Defendants’ arguments for objecting to Plaintiff’s Motion to Compel and filing a separate

  Motion for Protective Order to prevent Plaintiff from obtaining relevant discovery documents are

  irrelevant, baseless, and clearly presented for the purpose of obstructing, delaying, and increasing

  the cost of litigation against Defendants. Defendants persisted in frivolously arguing that HIPPA

  and the RI Confidentiality Act prohibit disclosure of relevant documents after this Court already

  ruled on identical arguments. That Defendants have the gall to continue to press this argument,

  which is foreclosed by federal black letter law, this very Court’s prior ruling, and the Rhode

  Island Supreme Court, is shocking and it makes a mockery of this proceeding, and their own

  obligations under both the Federal Rules of Civil Procedure and the Rules of Professional

  Conduct.

         Furthermore, Defendants have additionally demonstrated an utter lack of merit to their

  objections by abandoning arguments made to this Court in our previously held telephone

  conference—that the documents referred to inmates with unique medical conditions—and failing

  to even address Plaintiff’s actual request for “de-identified” documents. Their failure to address

  these issues in either Defendants’ objection or their Motion for Protective Order can only be

  interpreted as an admission that their claim was made without merit and in bad-faith, and that

  their objections to disclosure were therefore groundless. Such tactics are clearly “dilatory and

  abusive” and should be deterred by this Court pursuant to Rule 11 or else they will most

  certainly be repeated by Defendants. Cruz v. Savage, 896 F.2d 626, 630 (1st Cir. 1990).

         Additionally, in Defendants’ objection to Plaintiff’s request for sanctions, they fail to

  respond to Plaintiff’s request under Rule 37, which goes specifically to Defendants conduct in

  refusing to produce discovery without substantial justification, as is the case here. Additionally,

  Defendant cannot rely on the fact that it filed a Motion for Protective Order because it only did
                                            Page 10 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 11 of 13 PageID #: 506




  so after Plaintiff filed his Motion to Compel. Mantell v. Chassman, 512 F. App'x 21, 24 (2d Cir.

  2013) (“a court must order a sanction under Rule 37(a)(5) if it is forced to grant a motion to

  compel discovery or the requested discovery is provided after such a motion was filed.”). The

  fact of the matter is that Defendants have never engaged in a good-faith discussion about

  discovery disputes and instead invited Plaintiff to file a motion to compel before ever

  considering their own motion for protective order.

         Plaintiff is cognizant that the courts do not enjoy engaging in unnecessary discovery

  disputes when there are numerous pending meritorious claims that need to be addressed.

  Plaintiff also dislikes having to repeatedly come before this Court to resolve meritless and petty

  discovery disputes. That is why Plaintiff is asking this Court, in order to prevent such abusive

  tactics and the persistent and time-consuming need to seek this Court’s intervention, to reiterate

  that Defendants must follow well established discovery rules rather than constantly making

  baseless objections and sanction Defendants for repeatedly engaging in such bad-faith tactics.

         For these reasons, Plaintiff requests that this Court order Defendant DOC to pay

  Plaintiff’s counsel fees for the time required in pursuing judicial intervention in this dispute,

  including the telephonic conference, Plaintiff’s motion to compel, and objection to Defendants’

  Motion for Protective Order, and issue a written decision that might aid in resolving future

  disputes without the necessity of judicial intervention.

  III.   CONCLUSION

    I.   Conclusion

         WHEREFORE, Plaintiff moves that this Court grant his Motion to Compel, Deny

  Defendants’ Motion for a Protective Order, and issue an Order granting the following relief:




                                             Page 11 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 12 of 13 PageID #: 507




     1. Overrule Defendants’ objections, deny Defendants’ Motion for Protective Order, grant

        the previously filed Motion in the form and manner requested in the memorandum filed

        simultaneously therewith, and order Defendants to produce the Triage Meeting Minutes,

        subject only to limited redactions for personally identifiable information, within 7 days;

     2. That, under the circumstances, Defendants be ordered to pay the counsel fees and costs of

        seeking a judicial conference, bringing the Motion to Compel at issue here, and

        responding both to Defendants’ objection thereto and objecting to Defendants Motion for

        a Protective Order as a sanction for Defendants’ willful and intentional refusal to comply

        with discovery requests and requiring Plaintiff to respond to numerous frivolous

        arguments;

     3. Issue a written decision that will assist Plaintiff in resolving future discovery disputes

        with Defendants and other parties to reduce the unnecessary involvement of this Court;

        and,

     4. Such other and further relief as this Court deems just and proper.


                                                             Plaintiff,
                                                             By his attorney,

  Dated: June 5, 2020                                        /s/ Chloe A. Davis____
                                                             Chloe A. Davis, Esq. Bar No. 9334
                                                             Sinapi Law Associates, Ltd.
                                                             2374 Post Road, Suite 201
                                                             Warwick, RI 02886
                                                             Phone: (401) 739-9690
                                                             Email cad@sinapilaw.com




                                           Page 12 of 13
Case 1:17-cv-00490-MSM-PAS Document 67 Filed 06/05/20 Page 13 of 13 PageID #: 508




                                        CERTIFICATION


  Jeffrey G. Latham, Esquire                   Justin J. Sullivan, Esquire
  Christine A. Stowell, Esquire                Lauren E. Hill, Esquire
  Tate & Latham                                Department of the Attorney General
  40 Westminster Street, Suite 350             150 South Main Street
  Providence, RI 02903                         Providence, RI 02903
  (401) 421-7400                               401-274-4400
  jlatham@tatelawri.com                        jjsullivan@riag.ri.gov
  cstowell@tatelawri.com                       lhill@riag.gov


  I hereby certify that on June 5, 2020, a true copy of the within was filed electronically via the
  Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by operation of
  the Court’s electronic filing system and the filing is available for viewing and downloading from
  the Court’s CM/ECF System. Service on the counsel of record listed above has been effectuated
  by electronic means.

                                           /s/ Chloe A. Davis____




                                            Page 13 of 13
